ORDER
PER CURIAM.
Collus Watson was convicted on two counts of distributing a controlled substance within 2,000 feet of a school, Section 195.214, R.S.Mo.2000. On appeal, he contends the trial court plainly erred in allowing and considering evidence of his prior uncharged crimes. We deny plain error review and affirm because Watson has failed to demonstrate that the trial court relied on inadmissible evidence in determining his guilt and sentence. The parties have been provided with a Memorandum explaining the reasons for our decision be*783cause a published opinion would serve no jurisprudential purpose.
The judgment is affirmed. Rule 30.25(b).